Order unanimously affirmed without costs. Memorandum: The Surrogate properly dispensed with respondent’s consent to the adoption of the child pursuant to Domestic Relations Law § 111 (2) (a). The proof establishes that respondent evinced an intent to forego his parental rights and obligations by his failure for a period of six months to visit or communicate with the child or the person having legal custody of the child, although able to do so (see, Domestic Relations Law § 111 [2] [a]). For well over six months prior to the commencement of this proceeding, respondent made no effort to contact the child or the child’s mother and provided no support for him. Although respondent was incarcerated for a part of that period, *975that "does not in itself excuse his failure to support, maintain contact with, or plan for the future of his child” (Matter of Amanda, 197 AD2d 923, 924, lv denied 82 NY2d 662). (Appeal from Order of Cayuga County Surrogate’s Court, Contiguglia, S. — Adoption.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.